          Case 2:16-cv-03714-GW-AGR Document 2085 Filed 01/28/20 Page 1 of 1 Page ID
                                         #:137546
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                           CIVIL MINUTES - TRIAL

 Case No.         CV 16-3714-GW-AGRx                                                                         Date        January 28, 2020
 Title:           The California Institute of Technology v. Broadcom Limited, et al.

 Present: The Honorable            GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                           Javier Gonzalez                                                                 Terri A. Hourigan
                            Deputy Clerk                                                                Court Reporter/Recorder


                Attorneys Present for Plaintiff(s):                                               Attorneys Present for Defendants:
 J. Asperger; R. McCracken; T. Briggs; B. Biddinger, et al.                              M. Selwyn; J. Dowd; J. Mueller; M. Sooter, et al.

                              Day Court Trial                       11th                   Day Jury Trial
           One day trial:                       st
                                    Begun (1 day);          U     Held & Continued;                Completed by jury verdict/submitted to court.
      The Jury is impaneled and sworn.
      Opening statements made by
      Witnesses called, sworn and testified.               Exhibits Identified             Exhibits admitted.

      Plaintiff(s) rest.                                   Defendant(s) rest.
 U    Closing arguments made by                       U    plaintiff(s)          U       defendant(s).          U      Court instructs jury.
      Bailiff(s) sworn.                                    Jury retires to deliberate.                                 Jury resumes deliberations.
      Jury Verdict in favor of                             plaintiff(s)                  defendant(s) is read and filed.
      Jury polled.                                         Polling waived.
      Filed Witness & Exhibit Lists                        Filed jury notes.             Filed jury instructions.
      Judgment by Court for                                                              plaintiff(s)                  defendant(s).
      Findings, Conclusions of Law & Judgment to be prepared by                          plaintiff(s)                  defendant(s).
      Case submitted.                 Briefs to be filed by
      Motion to dismiss by                                                        is           granted.             denied.            submitted.
      Motion for mistrial by                                                      is           granted.             denied.            submitted.
      Renewed Motion for Judgment by                      Defendants              is           granted.             denied.            submitted.
      Settlement reached and placed on the record.
 U    Clerk reviewed admitted exhibits with counsel to be submitted to the Jury/Court for deliberation/findings.
      Counsel stipulate to the return of exhibits upon the conclusion of trial. Exhibit Release Form prepared and filed.
      Trial subpoenaed documents returned to subpoenaing party.
 U    Case continued to        January 29, 2020 at 8:20 a m.                                 for jury deliberations.
 U    Other:      Court reviews final jury instructions with counsel on the record.


                                                                                                                        5         :       30

                                                                                 Initials of Deputy Clerk
cc:


CV-96 (10/08)                                                   CIVIL MINUTES - TRIAL                                                          Page 1 of 1
